Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 1 of 7 PageID #: 429




                           Attachment A
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 2 of 7 PageID #: 430



                             CAUSE NO. 20-2579-431


   THOMAS RETZLAFF,                          §      IN THE DISTRICT COURT
    Petitioner,                              §
                                             §
   Vs.                                       §   OF DENTON COUNTY, TEXAS
                                             §
   JASON LEE VAN DYKE,                       §
        Respondent.                          §       431st JUDICIAL DISTRICT




    PETITONER’S NOTICE OF ORAL DEPOSITION OF NONPARTY
                    JAMES A. MCGIBNEY



   To:   Jason Lee Van Dyke, respondent, pro se

   To:   James A. McGibney, 4305 Ridgebend Dr.,
         Round Rock, TX 78665


   1.    Please take notice that, under Texas Rule of Civil Procedure 199.2,

   petitioner, Thomas Retzlaff, will take the oral deposition of nonparty witness

   James A. McGibney on July 24, 2020, at 11am CT, at Huseby Austin, Regus

   Business Center, 7000 North MoPac Expressway, 2nd Floor, Austin, Texas

   78731.


   2.    The deposition will continue from day to day until completed.




                                         1
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 3 of 7 PageID #: 431




   3.    The deposition will be conducted remotely and will be recorded

   stenographically and on video. The stenographic recording will be

   conducted by Huseby court-reporting service.


   4.    Under Rule 199.2(b)(5), James A. McGibney is requested to produce

   at the deposition the documents listed on attached document.


   5.    This notice was issued without prior agreement because Van Dyke did

   not cooperate in obtaining convenient dates for your deposition. Should you

   find the date or time noticed for this deposition inconvenient, this office will

   cheerfully cooperate to reschedule the deposition to a more convenient date

   or time without the need for court intervention.


   6.    In consideration of COVID-19, at your request and with 3-day notice,

   you may appear remotely. Should you decide to appear remotely, you are

   still under subpoena to produce the documents identified below at the time

   of your deposition. If you are appearing remotely, arrangements must be

   made to provide the subpoenaed documents prior to the start of your

   deposition.




                                          2
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 4 of 7 PageID #: 432




   Respectfully submitted,




   __________________
   Thomas Retzlaff
   PO Box 46424
   Phoenix, AZ 85063-6424
   (210) 317-9800
   email: Retzlaff@texas.net

   Petitioner, pro se




                                      3
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 5 of 7 PageID #: 433




                         CERTIFICATE OF SERVICE



         I certify that on July 2, 2020, a copy of this document was

   electronically filed with the Texas e-Filing system, which will automatically

   serve a Notice of Electronic Filing on the following:

            Jason Lee Van Dyke – respondent, pro se

            James A. McGibney – nonparty witness




            _________________
            Thomas Retzlaff




                                         4
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 6 of 7 PageID #: 434



                      DOCUMENTS TO BE PRODUCED




           1. All documents reflecting communications between you (or
              from any other 3rd party) and Jason Lee Van Dyke, to include
              all emails, text messages and any other form of communication
              (to include notes of any conversations), from January 1, 2014,
              to the date of your response.

           2. All documents supporting a claim that Thomas Retzlaff is the
              author of content on the “BV Files” blog located at
              www.ViaViewFiles.net.

           3. All documents supporting a claim that Thomas Retzlaff is an
              administrator of, or otherwise exercising control over, the BV
              Files blog.

           4. All documents pertaining to any technical, scientific, or
              investigative methods you have used to determine that Thomas
              Retzlaff is an owner, administrator, author, or contributor of
              content     to   the   “BV     Files”    blog    located    at
              www.ViaViewFiles.net.

           5. Your most current resume.

           6. All documents evidencing any computer technology and
              investigative training you have had, including college degrees,
              diplomas, certificates, or transcripts of course work.

           7. All documents evidencing any special skills in computer
              technology you claim to possess, including college degrees,
              diplomas, certificates, or transcripts of course work.

           8. All documents reflecting communications between you and
              Philip Klein, including audio recordings, letters, reports, e-
              mails, text messages, and any other form of communication (to
              include notes of any conversations), from January 1, 2014, to
              the date of your response.
Case 4:20-mc-00091-ALM Document 29-1 Filed 07/22/20 Page 7 of 7 PageID #: 435




           9. All documents reflecting communications between you and
              Brittany Retzlaff, including audio recordings, letters, reports,
              e-mails, text messages, drafts of affidavits, interlineated
              comments on drafts of affidavits. and any other form of
              communication (to include notes of any conversations), from
              January 1, 2014, to the date of your response.

           10. All documents reflecting communications between you and
               Collin Retzlaff, including audio recordings, letters, reports, e-
               mails, text messages, drafts of affidavits, interlineated
               comments on drafts of affidavits. and any other form of
               communication (to include notes of any conversations), from
               January 1, 2014, to the date of your response.

           11. All communications between you and Walker Wicevich, including
               audio recordings, letters, reports, e-mails, text messages, and any
               other form of communication (to include notes of any
               conversations), from January 1, 2014, to the date of your response.

           12. All communications between you and any representative of the
               FBI, including audio recordings, letters, reports, e-mails, text
               messages, and any other form of communication (to include notes
               of any conversations), from January 1, 2014, to the date of your
               response.

           13. All communications referencing or pertaining to Thomas Retzlaff
               between you and any member of local, state, or federal law
               enforcement.

           14. Copies of any law enforcement reports, complaints, and
               communications, you have filed, submitted, or transmitted that
               reference or pertain to Thomas Retzlaff from January 1, 2014, to
               the date of your response.

           15. All documents reflecting any surveillance activities performed by
               you or at your request on Thomas Retzlaff or any of his family
               members from January 1, 2014, to the date of your response.

           16. All communications between you and any family member of
               Thomas Retzlaff, including audio recordings, letters, reports, e-
               mails, text messages, and any other form of communication (to
               include notes of any conversations), from January 1, 2014, to the
               date of your
